Exhibit 10.1


CIGNA STOCK UNIT PLAN
(Amended and Restated Effective July 22, 2008)




ARTICLE 1
Statement of Purpose


The CIGNA Stock Unit Plan (the "Plan") is intended to:


(a)
provide incentives for and reward key Company employees by providing them with
an opportunity to acquire an equity interest in CIGNA Corporation, thereby
increasing their personal interest in its continued success and progress;



(b)
aid the Company in attracting and retaining key personnel of exceptional
ability;



(c)
supplement and balance the Company's salary and incentive bonus programs in
support of CIGNA Corporation's long-term strategic plans;



(d)
motivate and reward the maximization of CIGNA Corporation's long-term financial
results; and



(e)
encourage decisions and actions by Company employees that are consistent with
the long-range interests of CIGNA Corporation's shareholders.



This Plan is an amendment and restatement, effective July 22, 2008, of the Prior
Plan, under which  the Company was authorized to grant Restricted Stock Units
(described in Article 4) from February 28, 1998 to July 21, 2008.  This Plan
applies to Restricted Stock Units granted under the Prior Plan to US Individuals
that remain outstanding on July 22, 2008 and were not earned and vested within
the meaning of Section 409A of the Internal Revenue Code on December 31, 2004
and to Restricted Stock Units granted from and after July 22, 2008.  The purpose
of this amendment and restatement is to comply with Section 409A of the Internal
Revenue Code.


ARTICLE 2
Definitions


For all purposes of this Plan, except as otherwise expressly provided or defined
herein or unless the context otherwise requires, the terms defined in this
Article shall have the following meanings:


2.1
"Affiliate" has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.



2.2
"Beneficial Owner" and "Beneficially Owned" have the meaning set forth in Rule
13d-3 promulgated under the Exchange Act.



2.3
"Board of Directors" or "Board" means the board of directors of CIGNA
Corporation or any duly authorized committee of that board.



1

--------------------------------------------------------------------------------


2.4
"CEO" means the Chief Executive Officer of CIGNA Corporation.



2.5
"Change of Control" means any of these events:



           
(a)
a corporation, person or group acting in concert, as described in Exchange Act
Section 14(d)(2), holds or acquires beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act of a number of preferred or common
shares of CIGNA Corporation having 25% or more of the combined voting power of
CIGNA Corporation's then outstanding securities; or



                (b)
there is consummated a merger or consolidation of CIGNA Corporation or any
direct or indirect subsidiary of CIGNA Corporation with any other corporation,
other than:



 
(1)
a merger or consolidation immediately following which the individuals who
constituted the Board of Directors immediately prior thereto constitute at least
a majority of the board of directors of the entity surviving such merger or
consolidation or the ultimate parent thereof, or



 
(2)
a merger or consolidation effected to implement a recapitalization of CIGNA
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of CIGNA Corporation
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from CIGNA Corporation or its Affiliates)
representing 25% or more of the combined voting power of CIGNA Corporation's
then outstanding securities; or



 
(c)
a change occurs in the composition of the Board of Directors at any time during
any consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute a majority of the Board of Directors.  For purposes of the
preceding sentence "Continuity Directors" shall mean those members of the Board
of Directors who either: (1) were directors at the beginning of such consecutive
24-month period; or (2) were elected by, or on nomination or recommendation of,
at least a majority of the Board of Directors (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of CIGNA Corporation); or



 
(d)
the shareholders of CIGNA Corporation approve a plan of complete liquidation or
dissolution of CIGNA Corporation or there is consummated an agreement for the
sale or disposition by CIGNA Corporation of all or substantially all of CIGNA
Corporation's assets, other than a sale or disposition by CIGNA Corporation of
all or substantially all of CIGNA Corporation's assets immediately following
which the individuals who constituted the Board of Directors immediately prior
thereto constitute at least a majority of the board of directors of the entity
to which such assets are sold or disposed or any parent thereof.



2

--------------------------------------------------------------------------------


Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
CIGNA Corporation immediately following such transaction or series of
transactions.


2.6
"Code" means the Internal Revenue Code of 1986, as amended.



2.7
"Committee" means the People Resources Committee of the Board of Directors or
any successor committee with responsibility for compensation.



2.8
"Common Stock" means the common stock, par value $0.25 per share, of CIGNA
Corporation.



2.9
"Company" means CIGNA Corporation, a Delaware corporation, and/or its
Subsidiaries.
    2.10 "Disability" means permanent and total disability as defined in Code
Section 22(e)(3).

     
2.11
"Dividend Equivalent Right" means that part of a Restricted Stock Unit described
in Section 4.2.



2.12
"Early Retirement" means a Termination of Employment, after appropriate notice
to the Company, (a) on or after a Participant has reached age 55 (but not age
65) and attained at least five years of service (as determined under the rules
for counting vesting service under the CIGNA Pension Plan), or (b) upon such
terms and conditions approved by the Committee or officers of the Company
designated by the Board or the Committee.



2.13
"Exchange Act" means the Securities Exchange Act of 1934, as amended.



2.14
"Fair Market Value" means the average of the highest and lowest quoted selling
prices as reported on the Composite Tape (or any successor method of publishing
stock prices) as of 4:00 p.m. Eastern time (or such other time as trading on the
New York Stock Exchange may close) on the date as of which any determination of
stock value is made.  If the Composite Tape (or any successor publication) is
not published on that date, the determination will be made on the next preceding
date of publication.  In the absence of reported Common Stock sales, the
Committee will determine Fair Market Value by taking into account all facts and
circumstances the Committee deems relevant, subject to the requirements of Code
Section 409A.



3

--------------------------------------------------------------------------------


2.15
"Participant" means a salaried officer or other key employee of the Company to
whom a Restricted Stock Unit grant has been made under the Plan.  Members of the
Board of Directors who are not employed by the Company are not eligible to
participate in the Plan.



2.16
"Person" has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) CIGNA Corporation or any of its Subsidiaries, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
CIGNA Corporation or any of its Affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of CIGNA
Corporation in substantially the same proportions as their ownership of stock of
CIGNA Corporation.



2.17
"Plan" means the CIGNA Stock Unit Plan (Amended and Restated Effective July
22,  2008), as it may be amended from time to time.



2.18
"Prior Plan" means the CIGNA International Stock Unit Plan, effective from
February 28, 1998 through July 21, 2008.



2.19
"Qualifying Incentive Plan" means any Company bonus plan, short-term or
long-term incentive compensation plan or any other incentive compensation
arrangement that is not tax qualified under the Code.



2.20
"Restricted Stock Unit" means a Restricted Stock Unit described in Article 4 of
the Plan.



2.21
"Retirement" means a Termination of Employment, after appropriate notice to the
Company, (i) on or after age 65 with eligibility for immediate annuity benefits
under a qualified pension or retirement plan of the Company, or (ii) upon such
terms and conditions approved by the Committee, or officers of the Company
designated by the Board of Directors or the Committee.



2.22
"Subsidiary" means any corporation of which more than 50% of the total combined
voting power of all classes of stock entitled to vote, or other equity interest,
is directly or indirectly owned by CIGNA Corporation; or a partnership, joint
venture or other unincorporated entity of which more than a 50% interest in the
capital, equity or profits is directly or indirectly owned by CIGNA Corporation.



2.23
"Termination for Cause" means a Termination of Employment initiated by the
Company on account of the conviction of an employee of a felony or other serious
crime involving fraud or dishonesty directed against the Company.



2.24
"Termination of Employment" means the termination of the Participant's active
employment relationship with the Company, unless otherwise expressly provided by
the Committee, or the occurrence of a transaction by which the Participant's
employing Company ceases to be a Subsidiary.



4

--------------------------------------------------------------------------------


2.25
"Termination Upon a Change of Control" means a Termination of Employment upon or
within two years after a Change of Control (i) initiated by the Company or a
successor other than a Termination for Cause or (ii) initiated by a Participant
after determining in the Participant’s reasonable judgment that there has been a
reduction in the Participant’s authority, duties, responsibilities or title, any
reduction in the Participant’s compensation, or any change caused by the Company
in the Participant’s office location of more than 35 miles from its location on
the date of the Change of Control.



2.26
“US Individuals” means individuals who are (a) United States citizens or
resident aliens as of July 22, 2008, (b) not otherwise covered by (a) above and
become United States citizens or resident aliens as of the year the Restricted
Stock Units are paid, except to the extent the Restricted Stock Units are
otherwise exempt from Code Section 409A under Treasury Regulation Section
1.409A-1(b)(8)(ii)(A), or (c) nonresident aliens as of July 22, 2008 for whom
payment of Restricted Stock Units is, in whole or in part, considered income
from sources within the United States (within the meaning of Code Section 861).





ARTICLE 3
Authority to Make Restricted Stock Unit Grants


3.1          General Powers of the Committee.  The Committee is authorized in
its sole discretion to select Participants and to grant them Restricted Stock
Units in such amounts and upon such terms and conditions as it shall determine,
subject to the limitations, restrictions and provisions contained in the Plan.


3.2          General Powers of the CEO.  Subject to the requirements of Delaware
law, the CEO is authorized in the CEO’s sole discretion to select Participants
and to grant them Restricted Stock Units in such amounts and upon such terms and
conditions as the CEO shall determine, subject to the limitations, restrictions
and provisions contained in the Plan, including the following:


(a)
The CEO may not make any grants to or for the benefit of (1) members of the
Board of Directors or (2) anyone subject to the requirements of Exchange Act
Section 16(a);



(b)
The CEO must be a member of the Board of Directors at the time the CEO makes any
grant under the Plan; and



(c)
The maximum number of Restricted Stock Units which may be granted under this
Section 3.2 is ten percent (10%) of the number of shares of Common Stock
authorized to be issued under the CIGNA Long-Term Incentive Plan minus any
shares of Common Stock granted by the CEO under section 4.3 of that plan.



5

--------------------------------------------------------------------------------




ARTICLE 4
Restricted Stock Units


4.1          Restricted Stock Unit.  Each Restricted Stock Unit is a right to
receive, subject to the conditions of the Plan and any conditions specified by
the Committee (or CEO) at the time of grant, (a) one (1) share of Common Stock
(the payment of which is described in Section 4.4) and (b) one (1) Dividend
Equivalent Right (the payment of which is described in Section 4.2).


4.2          Dividend Equivalent Right.  Each Dividend Equivalent Right
described in Section 4.1 shall be a right to receive cash payments, as described
below.  Unless the Committee (or CEO) provides in the applicable Restricted
Stock Unit grant document that cash payments of Dividend Equivalent Rights are
to be deferred, such cash payments will be made at least annually in each year
the Restricted Stock Unit is outstanding in an amount equal to the number of
outstanding rights multiplied by the amount of any dividend declared and paid on
one share of Common Stock in that year, to the extent the right is outstanding
on each such dividend record date.  If the Committee (or CEO) provides that the
cash payments are to be deferred, the Committee (or CEO) shall specify in the
grant document the time and form of payment in a manner that complies with the
requirements of Code Section 409A and the regulations thereunder.


4.3          Restrictions on Restricted Stock Units; Vesting.


(a)
Except as expressly provided below, a Restricted Stock Unit shall not be sold,
transferred, assigned, pledged or otherwise disposed of by the Participant.  The
Committee in its discretion may establish different restriction terms for
different Restricted Stock Units evidenced by a single grant.



(b)
Prior to vesting, a Restricted Stock Unit shall be subject to forfeiture as
described in Section 4.6(a).  Unless vesting is accelerated by the occurrence of
one of the events described in Section 4.6(b) through (e), the portion of a
Restricted Stock Unit described in Section 4.1(a) will become vested upon the
payment date(s) specified in the applicable grant document.



4.4          Time and Form of Payment.  The portion of a vested Restricted Stock
Unit described in Section 4.1(a) shall be paid in a lump sum on the earlier of a
Participant’s death or the payment date(s) specified in the applicable
Restricted Stock Unit grant document.  Any payment upon a Participant’s death
shall be made to the Participant’s surviving spouse or, if the Participant’s
surviving spouse does not survive the Participant, to the Participant’s estate
during the 90 day period immediately following the Participant’s death.  A
Restricted Stock Unit shall cease to be outstanding and a Participant shall have
no further rights related to such Restricted Stock Unit (including Dividend
Equivalent Rights) upon the earlier of payment or forfeiture of such Restricted
Stock Unit under the terms of the Plan.


6

--------------------------------------------------------------------------------


4.5          Share Issuance; Voting Rights; Dividends.


(a)
No shares of Common Stock shall be issued under this Plan. This Plan is a
Qualifying Incentive Plan under the CIGNA Long-Term Incentive Plan and any
successor plan.  Any shares of Common Stock issued as the result of the vesting
of a Restricted Stock Unit shall be paid out of that plan.



(b)
No Participant shall have any voting rights, rights to dividend payments, or any
other rights of a holder of Common Stock merely because the Participant is
granted a Restricted Stock Unit under this Plan.



4.6          Termination of Employment; Change of Control; Death.


(a)
Except as otherwise provided in Sections 4.6(b) through (e), in the event of
Termination of Employment of a Participant, all unvested Restricted Stock Units
held by the Participant on the date of Termination of Employment and all related
rights (including Dividend Equivalent Rights) shall be forfeited, unless
otherwise expressly provided by the Committee.



(b)
In the event of Termination of Employment by reason of a Participant's
Retirement or Early Retirement, the Committee (or CEO) or its (the CEO’s)
designee in the sole discretion of either may provide, before the Participant's
Retirement or Early Retirement, that any or all unvested Restricted Stock Units
held by the Participant shall immediately vest on the Participant’s date of
Retirement or Early Retirement and shall be paid in accordance with Section 4.4.



(c)
In the event of Termination of Employment by reason of a Participant’s
Disability, all unvested Restricted Stock Units as of the date of such event
shall immediately vest and shall be paid in accordance with Section 4.4.



(d)
In the event of a Participant’s Termination Upon a Change of Control, all
unvested Restricted Stock Units as of the Termination date shall immediately
vest and shall be paid in accordance with Section 4.4.



(e)
In the case of the death of a Participant, all unvested Restricted Stock Units
as of the date of death shall immediately vest and all vested but unpaid
Restricted Stock Units shall be paid in accordance with Section 4.4.



4.7          Leave of Absence.  The effect of approved leaves of absence on the
vesting of Restricted Stock Units shall be determined by the Committee.


7

--------------------------------------------------------------------------------


ARTICLE 5
Antidilution Provisions


Except as otherwise expressly provided herein, the following provisions shall
apply to all Restricted Stock Units granted under this Plan:


5.1          Stock Dividends, Splits, Etc.  In the event of a stock dividend,
stock split, or other subdivision or combination of the Common Stock, the number
of Restricted Stock Units granted under this Plan and that are outstanding on
the date of such an event will be adjusted proportionately to maintain the
Restricted Stock Unit to share ratio described in Section 4.1.


5.2          Merger, Exchange or Reorganization.  In the event that the
outstanding shares of Common Stock are changed or converted into, exchanged or
exchangeable for, a different number or kind of shares or other securities of
CIGNA Corporation or of another corporation, by reason of a reorganization,
merger, consolidation, reclassification or combination, appropriate adjustment
shall be made by the Committee in the number and kind of shares that will be
paid with respect to outstanding Restricted Stock Units that have been granted
under this Plan, to the end that the proportionate interests of Participants
shall be maintained as before the occurrence of such event; provided, however,
that in the event of any contemplated transaction which may constitute a Change
of Control of CIGNA Corporation, the Committee, with the approval of a majority
of the members of the Board of Directors, may modify any and all outstanding
Restricted Stock Units so as to accelerate, as a consequence of or in connection
with such transaction, the vesting of such Restricted Stock Units. Any
Restricted Stock Units subject to this Section 5.2 shall be paid in accordance
with Section 4.4.




ARTICLE 6
Administration of Plan


6.1          General Administration.  The Plan is to be administered by the
Committee, subject to such requirements for review and approval by the Board of
Directors as the Board of Directors may establish.


6.2          Administrative Rules.  The Committee shall have full power and
authority to adopt, amend and rescind administrative guidelines, rules and
regulations pertaining to this Plan and to interpret the Plan and rule on any
questions respecting any of its provisions, terms and conditions.


6.3          Decisions Binding.  All decisions of the Committee concerning this
Plan shall be binding on CIGNA Corporation and its Subsidiaries and their
respective boards of directors, and on all Participants and other persons
claiming rights under the Plan.


6.4          Section 409A Compliance.  It is intended that the Plan comply with
the requirements of Code Section 409A, and the Plan shall be so administered and
interpreted.


8

--------------------------------------------------------------------------------


ARTICLE 7
Amendments


All amendments to this Plan shall be in writing and shall be effective when
approved by the Board of Directors. Unless otherwise expressly provided by an
amendment or the Board of Directors, no amendment to this Plan shall apply to
Restricted Stock Units granted before the effective date of the amendment. A
Participant's rights with respect to outstanding Restricted Stock Units may not
be abridged by any amendment, modification or termination of the Plan without
the Participant’s individual consent.




ARTICLE 8
Other Provisions


8.1          Duration of the Plan.  The Plan shall remain in effect until all
Restricted Stock Units covered by or granted under this Plan have been paid or
forfeited under the terms of this Plan.


8.2          Early Termination.  Notwithstanding the provisions of Section 8.1,
the Board of Directors may terminate this Plan at any time; but no such action
by the Board of Directors shall adversely affect the rights of Participants
which exist under this Plan immediately before its termination.


8.3          Awards Not Assignable.  Except as otherwise permitted by applicable
law, no Restricted Stock Unit or any rights related to a Restricted Stock Unit,
including any right to receive any payment under this Plan, shall be assignable
or transferable by a Participant except by will or by the laws of descent and
distribution.  Any other attempted assignment or alienation shall be void and of
no force or effect.


8.4          Withholding Taxes.  Upon the vesting or payment of any Restricted
Stock Unit or portion thereof described in Article 4, the Company shall have the
right at its option to:


(a)
require the Participant (or personal representative or beneficiary) to remit an
amount sufficient to satisfy any legally required withholding taxes; or



(b)
deduct, from any amount payable, the amount of any taxes the Company may be
required to withhold with respect to such transaction.



The Committee may require the Participant to remit such amount in whole or in
part in Common Stock. The Committee may establish such additional conditions as
it deems appropriate.  If the Participant remits such amount in Common Stock,
the number of shares of Common Stock delivered to or on behalf of a Participant
shall be reduced by the number of shares so remitted.  Common Stock so remitted
shall be valued using the Fair Market Value of Common Stock as of the date the
withholding obligation arises.


9

--------------------------------------------------------------------------------


8.5          Participant's Rights Unsecured.  The right of any Participant to
receive future payments under the provisions of the Plan shall be an unsecured
claim against the general assets of the Company.


8.6          Future Participation Not Guaranteed.  Participation in the Plan
with respect any one or more grants of Restricted Stock Units is not in and of
itself to be construed as evidence of a right to receive any subsequent
Restricted Stock Unit grant.


8.7          Termination of Employment.  CIGNA Corporation and each Subsidiary
retain the right to terminate the employment of any employee at any time for any
reason or no reason, and a Restricted Stock Unit grant under the Plan to a
Participant is not, and shall not be construed in any manner to be, a waiver of
such right.


8.8          Successors.  Any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of CIGNA Corporation, shall assume the liabilities of CIGNA
Corporation under this Plan and perform any duties and responsibilities in the
same manner and to the same extent that CIGNA Corporation would be required to
perform if no such succession had taken place.


8.9          Construction.  The terms used in this Plan shall include the
feminine as well as the masculine gender and the plural as well as the singular,
as the context in which they are used requires.


8.10        Severability.  If any provisions of the Plan, or any Restricted
Stock Unit grant made under the Plan, is held to be invalid, void or
unenforceable, the validity of any other provision of the Plan or grant made
under the Plan shall not be affected.


8.11        Interpretation.  All statutory or regulatory references in this Plan
shall include successor provisions.


8.12        Controlling Law.  This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, without regard to
Pennsylvania conflict of laws rules, to the extent not preempted by federal law,
which shall otherwise control.

 
 
 10

--------------------------------------------------------------------------------